DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 was filed after the mailing date of the Notice of Allowance on 07/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner and the application remains in condition for allowance. 

	Response to Arguments
Applicant’s arguments, see pages 5-8 of remarks, filed on 06/17/2021 with respect to claims 1-4 and 6-8 have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Idegami (see translation of JP2013053897) teaches a membrane carrier (referred to as liquid absorbing carrier 1, shown in Figure 2 and described in [0026]-[0027]) comprising a flow path (referred to as a minute flow path in [0033]), and a detection zone (the exhibition of the red line of the labelling 
a microstructure (referred to as structure 8 in Figure 2C) is formed at a bottom of the flow path (see Figure 2C wherein a liquid sample can travel on the bottom of structure 8 past the structure 5 firstand then past the structure 6 secondly by capillary action in the direction of flow across structure 8), and 
a label (referred to as a gold colloid labeled antibody 14 in [0050]), which comprises 
a particle (referred to as a gold colloid in [0050]) to which an antibody or an antigen binds (see [0002] wherein it is recited that “by binding the sensitizing antibody, or sensitizing antigen, on the detection particle to the antigen, or antibody, the detection particle is specifically bound and captured”) 
a detection substance (referred to as antibody 4 (or antigen) in [0025]) immobilized on the detection zone, the detection substance able to bind to a compound comprising the target substance bound to the label (see [0002] and [0025]).
However, Idegami neither teaches nor suggests a membrane carrier comprising a label, which comprises a particle to which an antibody or an antigen binds, arranged in at least a part of the flow path and able to bind to the target substance and be transported to the detection zone, the particle having a diameter in the range of 500 nm to 100,000 nm. Furthermore Idegami neither teaches nor suggests a microstructure comprising a plurality of convex portions, wherein each of the plurality of convex portions has a height of 10 pm to 500 pm and a bottom diameter of 10 pm to 1,000 pm (as required by claim 1).


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JONATHAN BORTOLI/           Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797